Citation Nr: 0919966	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
February 1969 to February 1973, with additional service in 
the U.S. Army Reserve from December 1975 to October 1997, 
including active duty for training and inactive duty 
training.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in North Little 
Rock, Arkansas, that determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for a heart disorder and a back disability.  In 
September 2004, the Board reopened the claims and remanded 
them for additional development.  A personal hearing was held 
before the undersigned Veterans Law Judge in July 2005.  In 
November 2005, the Board again remanded the case to the RO 
for additional development.  

In a December 2008 rating decision, the RO granted service 
connection for a back disability.  Hence, the only issue on 
appeal is as listed on the first page of this decision.  

FINDINGS OF FACT

The Veteran currently has a heart disorder which was neither 
incurred in nor aggravated by active service, active duty for 
training, or inactive duty training.


CONCLUSION OF LAW

The criteria for establishment of service connection for a 
heart disorder have not been met.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the Veteran in an April 2002 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for service connection, to include the need to submit 
new and material evidence to reopen the claim for service 
connection for a heart disorder.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claim was subsequently reopened by 
the Board.  RO letters dated in September 2004, August 2006, 
and October 2007 also advised as to what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA, and provided him with 
notice of the information and evidence needed to establish a 
disability rating and an effective date for his claimed 
disabilities.  The claim was last readjudicated in December 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  The RO has made 
repeated attempts to verify the exact periods of the 
Veteran's reserve service.  Such attempts were unsuccessful.  
(See September 2008 memorandum.)

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular- renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  The Court has 
re-affirmed that service connection is available for 
injuries, and not diseases, sustained on inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active 
duty or ADT, or from injuries incurred in IDT.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he incurred an aortic heart 
disorder during active duty service, and that it was 
aggravated and first diagnosed during his service in the U.S. 
Army Reserve, ultimately resulting in his retirement from 
military service.

A pre-service private chest X-ray study dated in January 1962 
showed that the aorta was negative, the heart was not large, 
and there was a slightly unusual heart contour which could be 
due to the heart phase.  The study was otherwise negative.  A 
September 1964 chest X-ray study showed no significant 
abnormality.  A September 1965 chest X-ray study was 
negative.

Service treatment records from the Veteran's 1969-1973 period 
of active duty service reflect that on enlistment examination 
in October 1968, the Veteran's heart was listed as normal.  
In an October 1968 report of medical history, he reported a 
history of pain or pressure in the chest.  The reviewing 
examiner noted that with respect to the Veteran's reported 
chest pressure there was "NUD".  In October 1972, the 
Veteran complained of chest pains for the past year.  He 
reported that his chest pains were sharp and fleeting, with 
no dyspnea on exertion.  On examination, the chest was 
negative.  The diagnostic assessment was anxiety, rule out 
organicity.  An October 1972 chest X-ray study found no 
cardiac abnormality.  

In November 1972, the Veteran presented with complaints of 
chest pain.  A work-up was within normal limits except for 
increased hyops and a decreased white blood cell count.  A 
mono test was planned.  On separation medical examination in 
January 1973, the Veteran's heart was listed as normal.  It 
was noted that the Veteran had chest pains in November 1972, 
and was hospitalized, with no treatment or diagnosis and no 
complications or sequelae.  His blood pressure was 130/80.

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2008).  With this in 
mind, it is noted that there is no competent medical evidence 
of elevated blood pressure readings or other indicia of 
hypertension shown in service treatment records for the 
veteran's period of active duty from February 1969 to 
February 1973.

At a September 1973 VA examination, the Veteran reported that 
he had chest pains six or seven times per week, and reported 
that he had a heart murmur.  On examination, there was a 
normal sinus rhythm and a heart murmur was not found.  A 
chest X-ray study was negative; the heart was not enlarged.  
The examiner indicated that a heart condition was not found.  
He noted that the Veteran had a moderately slow heart rate 
which was not uncommon in athletic individuals.

The Veteran's medical records are negative for a heart 
disorder for years after separation from active duty service.  

A medical examination performed upon the Veteran's enlistment 
into the Army Reserve in August 1975 reflects that the 
Veteran's heart was listed as normal; his blood pressure was 
116/60.  In an August 1975 report of medical history, the 
Veteran denied a history of pain or pressure in the chest, 
palpitation or pounding heart, and heart trouble.  The 
reviewing examiner noted that the Veteran underwent a work-up 
at a VA hospital for a heart murmur, and that no abnormality 
was found.  Reserve physical examinations in August 1979 and 
July 1985 reflect that the Veteran's heart was listed as 
normal.  An October 1982 examination performed for the Army 
Reserve reflected a diastolic murmur.  

A February 1983 VA treatment record reflects that a diastolic 
murmur was heard; the diagnosis was rule out valvular heart 
disease.  A February 1983 echocardiogram showed a dilated 
ventricular cavity with good function.

Reserve medical records reflect that a July 1985 ECG showed 
first degree atrioventricular block.  An August 1986 
electrocardiogram (ECG) reflects normal sinus rhythm, non-
specific s-t abnormality, and axis normal.  On periodic 
examination performed in August 1986, the examiner noted a 
diastolic murmur.  On January 1987 examination, the Veteran's 
blood pressure was 124/78.  On medical examination in 
February 1989, the examiner noted regular heart rhythm and 
rate, with an early systolic murmur split second heart sound.  
It was noted that the Veteran needed a cardiac evaluation.  
In a February 1989 report of medical history, the examiner 
noted that the Veteran had a 3-year history of abnormal 
ECG's.  

Private medical records dated from 1987 to 1997 from R.H.M., 
MD, reflect treatment for a heart disorder (aortic 
insufficiency).  The Veteran was seen by Dr. M. in September 
1987 after being diagnosed with a heart murmur, and referred 
by another physician.  The Veteran reported that he was 
asymptomatic except for occasional sharp sticking chest pain 
and a mild dull pressure when under considerable emotional 
tension.  He denied exertional angina, exertional syncope, 
and dyspnea.  Dr. M. diagnosed aortic insufficiency, 
clinically moderate, with a probable etiology of congenital 
bicuspid aortic valve versus myxomatous degeneration.  An 
October 1987 ECG indicated that the Veteran's aortic valve 
was almost certainly bicuspid, and there was severe aortic 
insufficiency.  In June 1989, Dr. M. diagnosed severe aortic 
insufficiency, congenital, perhaps due to missing left 
coronary cusp.  In June 1990, he diagnosed congestive heart 
failure due to severe chronic aortic insufficiency with 
progressive left ventricular dilatation.  In December 1990, 
the Veteran was hospitalized for severe congenital aortic 
insufficiency.  The examiner noted that the Veteran's aortic 
insufficiency was apparently not recognized until a routine 
occupational physical examination in 1987.  The Veteran 
underwent an aortic valve replacement in December 1990 at 
Baptist Medical Center.

Private medical records dated from 1996 to 2001 from Barg-
Gray Clinic reflect treatment for a variety of conditions 
including high blood pressure and elevated cholesterol.  In 
April 1999 he was diagnosed with arteriosclerotic heart 
disease.

By a letter dated in January 1991, a private physician, 
R.C.K., MD, indicated that the Veteran recently underwent 
aortic valve replacement after a preoperative diagnosis of 
aortic stenosis.

On quadrennial examination in May 1991 for the Army Reserve, 
the examiner diagnosed status post aortic valve replacement 
on Coumadin and digoxin, and found him not qualified for 
retention.  His blood pressure was 140/90.

A February 1996 reserve examination reflects that the Veteran 
had a prosthetic aortic valve and elevated blood pressure.  
His blood pressure was 170/108.  The examiner indicated that 
the Veteran was not qualified for active reserve duty.  An 
ECG showed sinus bradycardia with 1st degree AV block, left 
axis deviation, voltage criteria for left ventricular 
hypertrophy, and nonspecific ST and T wave abnormality.

A March 1996 private report of an annual examination reflects 
that Dr. M. diagnosed an aortic valve prosthesis, functioning 
normally, and essential hypertension.

In October 1997, the Veteran was found medically disqualified 
from the Army Reserve due to the implantation of a prosthetic 
aortic valve.

At a February 2006 VA heart examination, the examiner noted 
that the Veteran had a cerebrovascular accident about two 
years ago.  With respect to the heart disability, the 
examiner opined that the etiology of the Veteran's heart 
valve condition was not apparent and could not be attributed 
to any specific etiology without resorting to speculation.  
He indicated that the valve replacement appeared to have 
corrected symptoms and he had no continued evidence of 
cardiac decompensation or limitations specifically related to 
the heart.  He opined that it would not be expected that any 
specific activity such as physical condition required by the 
active duty service or reserves would affect this type of 
cardiac condition.  He concluded that the cardiac valve 
lesion was suspected by the examiners to be congenital or 
developmental in nature and it is overwhelmingly probable 
that there was eventual natural progression of the disease 
eventually requiring replacement of the valve.

In a March 2006 addendum, the VA examiner noted that he had 
again reviewed the Veteran's claims file.  He summarized the 
Veteran's cardiac history, and opined that it was unlikely 
that the heart condition was manifested during active duty or 
within a year of discharge, and indicated that the first 
definite indication of documentation of the process was in 
1987.  He noted that the Veteran's cardiologist felt that the 
Veteran's valvular heart disease was congenital.  Although 
the VA examiner's opinion is confusingly worded, he stated 
that the Veteran's valvular heart disease followed the 
expected clinical course and no additional inciting event was 
listed in the records.  He opined that it was unlikely that 
the valvular disorder was aggravated by the Veteran's active 
service, and that it was more likely than not that his 
valvular heart disease followed the natural progression, and 
that the etiology of the disorder was unknown without 
speculation.  In an April 2006 addendum, the examiner 
diagnosed valvular heart disease, aortic insufficiency, 
status post aortic valve replacement, with no evidence of 
current disability.

At a November 2008 VA examination performed by the same VA 
examiner, the examiner summarized the Veteran's cardiac 
history in detail.  The diagnostic impression was aortic 
insufficiency, status post replacement aortic valve.  The 
examiner opined that it was less likely than not that the 
current heart disorder became manifested during active duty 
service or to a compensable degree within a year after 
service discharge.  He found no evidence of any relation to 
any in-service incident or injury, or any relation to any 
post-service event or disease.  There is no evidence that the 
cardiac disorder was aggravated by the Veteran's active 
service.  It has been speculated that his valvular heart 
disease was congenital or developmental in nature.  He found 
no evidence that allowed him to say without speculation that 
the condition preexisted military service.  He opined that 
the evidence was clear and unmistakable that from the time of 
its diagnosis in 1987, the progression was due to the natural 
progression of the disease.  Although the Veteran was noted 
to have a heart murmur in 1980, he was asymptomatic and the 
diagnosis of the condition was not made until 1987, 14 years 
after service discharge.

The Board notes that a heart disorder was not noted on 
entrance medical examination in 1968, and the Veteran is thus 
entitled to the presumption of soundness as to a heart 
disorder.  Although the Veteran's treating cardiologist, Dr. 
M., has repeatedly opined that the Veteran's aortic 
insufficiency was congenital in nature, pre-service chest X-
ray studies were negative, and a VA examiner has repeatedly 
stated that the etiology of the Veteran's aortic valve 
insufficiency is unknown.  Hence, the Board finds that the 
presumption of soundness as to a heart disorder is not 
rebutted by clear and unmistakable evidence. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.304(b), 38 C.F.R. § 3.306(a), (b).   

Service treatment records from the Veteran's period of active 
duty are negative for a diagnosis of a heart disorder or 
hypertension, and the Veteran's heart was normal on 
separation examination in January 1973.  At a September 1973 
VA examination, the examiner found no heart murmur, and no 
current heart disorder.  A heart murmur was first noted in 
1982, and valvular heart disease and aortic insufficiency 
were first diagnosed in 1987.  Hypertension was not diagnosed 
until the mid-1990s, much more than a year after separation 
from the Veteran's period of active duty service.  There is 
no medical evidence linking the Veteran's aortic 
insufficiency, or any other current cardiovascular disorder, 
with active duty service.  In fact, the VA examiner has 
opined that the Veteran's heart disorder is not related to 
service, and was not aggravated by service, active duty or 
otherwise.

With regard to the Veteran's periods of active duty for 
training and inactive duty training, the Board notes that 
service connection may not be awarded for diseases sustained 
on inactive duty training, and there is no evidence that the 
Veteran had either an acute myocardial infarction or a 
cardiac arrest during such inactive duty training.  Moreover, 
there is no medical evidence demonstrating that the Veteran's 
valvular heart disease, aortic insufficiency, or hypertension 
was incurred during a period of active duty for training.  

The Veteran cannot provide a competent opinion that his heart 
disorder is causally related to military service.  The 
evidence of the passage of several post-service years before 
documentation of a heart disorder along with normal findings 
on the January 1973 separation examination and on the 
September 1973 VA examination contradict his assertions that 
he has had a heart disorder since separation in February 
1973, and, therefore, the statements that he has had a 
continuity of symptomatology since service are not credible 
and carry no probative weight.  See Buchanan v. Nicholson, 
supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  The VA examiner is competent to render such an 
opinion.  Moreover, he reviewed the file, including prior 
relevant examinations and provided a reason for his 
conclusion.  The examination was adequate and the examiner's 
conclusion carries much probative weight.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran's private 
cardiologist has never linked his heart disorder with 
service.  The  medical evidence does not link the current 
heart disorder with military service.

In summary, the record fails to show competent and probative 
evidence of a heart disorder in service or for years 
thereafter, and the preponderance of the evidence is against 
a finding that the condition is due to or aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a heart disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


